
	

113 S1420 IS: Judgment Fund Transparency Act of 2013
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1420
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mrs. Fischer (for
			 herself, Mr. Grassley,
			 Mr. Crapo, and Mr. Risch) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend title 31, United States Code, to provide for
		  transparency of payments made from the Judgment Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Judgment Fund Transparency Act of
			 2013.
		2.Judgment Fund
			 transparency
			(a)Transparency
			 requirementSection 1304 of
			 title 31, United States Code, is amended by adding at the end the
			 following:
				
					(d)Unless the disclosure of such information
				is otherwise prohibited by law or court order, the Secretary of the Treasury
				shall make available to the public on a website, as soon as practicable, but
				not later than 30 days after the date on which a payment under this section is
				tendered, the following information with regard to that payment:
						(1)The name of the
				specific agency or entity whose actions gave rise to the claim or
				judgment.
						(2)The name of the plaintiff or
				claimant.
						(3)The name of
				counsel for the plaintiff or claimant.
						(4)The amount paid
				representing principal liability, and any amounts paid representing any
				ancillary liability, including attorney fees, costs, and interest.
						(5)A brief
				description of the facts that gave rise to the claim.
						(6)The name of the
				agency that submitted the
				claim.
						.
			(b)ImplementationThe Secretary of the Treasury shall
			 implement the amendment made by this section beginning not later than 60 days
			 after the date of enactment of this Act.
			
